Citation Nr: 0815594	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist disability, and if so, whether the reopened claim 
should be granted. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

3.  Entitlement to an increased rating for post-operative 
residuals of left plantar fasciotomy, currently evaluated as 
20 percent disabling. 

4.  Entitlement to an increased rating for post-operative 
residuals of right foot neurectomy, currently evaluated as 10 
percent disabling. 

5.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to January 
1972, from December 1990 to June 1991, from October 1991 to 
July 1992, and from August 1992 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 20 percent for the 
service connection chronic lumbosacral strain and which 
reopened the claim for service connection for a left wrist 
disability, and, after considering the claim on the merits, 
denied service connection for a left wrist disability.  This 
matter further comes before the Board from a May 2006 rating 
decision in which the RO granted service connection for PTSD 
and granted a 30 percent rating, effective February 2, 2005; 
denied a rating in excess of 20 percent for status post-
operative left plantar fasciotomy, and denied a rating in 
excess of 10 percent for status post-operative neurectomy, 
right foot.  In January 2008, the veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  

With regard to the claim for service connection for a left 
wrist disability, the Board notes that in November 2003, the 
veteran filed a request to, in essence, reopen the claim for 
service connection for residuals of a left wrist injury in 
service.  Thus, the Board concludes that the issue on appeal 
is as stated on the front page of the present decision.  In 
that regard, the Board notes that before we may reopen a 
previously denied claim, we must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 
F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

With regard to the claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU rating), the Board notes that this issue, 
although raised during the January 2008 Travel Board hearing, 
is not properly before the Board.  The record reflects that 
the veteran was granted a TDIU rating, effective July 2000 
and discontinued effective March 2005.  In August 2005 he 
then filed a formal claim for a TDIU rating.  By May 2006 
rating decision, the RO denied entitlement to TDIU.  The 
record reflects that the veteran failed to file a notice of 
disagreement with that rating decision.  In August 2007, he 
filed another formal claim for TDIU, but the RO has yet to 
issue a rating decision on that claim.  This issue is 
therefore referred for appropriate action.  


FINDINGS OF FACT

1.  By January 1995 rating decision, the RO denied service 
connection for residuals of a left wrist injury.  The veteran 
was notified of the January 1995 RO rating decision, and he 
did not appeal that determination.

2.  The evidence received subsequent to the January 1995 
rating decision pertaining to the claim for service 
connection for a left wrist injury is new, relates to an 
unestablished fact necessary to substantiate that claim and 
raises a reasonable possibility of substantiating that claim.

3.  The preponderance of the objective medical evidence is 
against finding that there is a link between a current left 
wrist disability and any incident of the veteran's active 
military service.

4.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as:  
anxiety, panic attacks once a month, sleep problems, and 
complaints of mild memory loss.

5.  The veteran's post-operative residuals of a neurectomy of 
the right foot are manifested by complaints of chronic pain, 
tenderness, and flare-ups; his symptoms are worsened with 
prolonged standing and walking, and are alleviated by using 
ibuprofen, icing, undergoing massages, and wearing orthotics.

6.  The veteran's post-operative residuals of a left plantar 
fasciotomy are manifested by complaints severe pain, his 
symptoms are worsened with prolonged standing and walking, 
and are alleviated by using ibuprofen, icing, undergoing 
massages, and wearing orthotics.

7.  The preponderance of the evidence is against finding that 
there are incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The January 1995 RO rating decision, which denied service 
connection for a left wrist injury is final.  It is the last 
final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

2.  Evidence received since the January 1995 RO rating 
decision is new and material, and the veteran's claim for 
service connection for a left wrist disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Upon review of all the evidence, a current left wrist 
disability was not incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

5.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a neurectomy of the right 
foot, Morton's disease, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2007).

6.  The criteria for a rating in excess of 20 percent 
evaluation for service-connected residuals of a left plantar 
fasciotomy have been met.  8 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §4.71a, Diagnostic Codes 5299-5276 (2007).

7.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209). 

In December 2003, June 2005, and September 2005, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide to 
provide any evidence in his possession that pertains to his 
claim. 

The Board finds that the content of the December 2003, June 
2005, and September 2005 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, SOCs dated in August 2005 
and January 2007 each provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the veteran has been amply informed of 
the evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition. Thus, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.

The Board notes that the veteran has yet to be scheduled for 
a VA examination to determine whether any current left wrist 
disability may be related to his service.  Pursuant to 38 
C.F.R. § 3.159(c)(4), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post- service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).

Here, while there is arguably competent medical evidence of 
current left wrist condition, there is no evidence of record 
(other than the veteran's lay assertions) showing that a left 
wrist condition is related to service.  Although the veteran 
has sincerely contended that he injured his left wrist in 
service, and that he currently has left wrist pain and other 
symptoms related to the in-service injury, his lay statements 
alone are not competent evidence to support a finding on a 
medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  New and Material Evidence to Reopen Claim for 
Service Connection for Left Wrist Disability

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to 38 C.F.R. § 3.156, changing 
the standard for finding new and material evidence, are 
applicable in this case, because the appellant's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a January 1995 rating decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for a left 
wrist injury.  The veteran was notified of the rating 
decision, but did not file an appeal with regard to that 
issue.  Thus, the January 1995 RO rating decision became 
final.  It is the last final disallowance of the claim for 
service connection for a left wrist disability.

The evidence of record at the time of the January 1995 RO 
rating decision included service medical records, VA 
treatment records, and VA examinations.  This evidence showed 
that the veteran was involved in a motor vehicle accident in 
service in 1969, when his truck rolled after hitting a mine.  
His left finger sustained a crush injury, but no left wrist 
complaints or injury were noted at that time.  Service 
medical records and post-service records, including VA 
examinations in 1972 and 1975, showed no complaint of or 
treatment for a left wrist problem.  A March 1994 Medical 
Evaluation Board, convened during the veteran's National 
Guard Service, found that he had diffuse elbow and wrist pain 
of undetermined etiology, with date of origin unknown.  On VA 
examination in October 1994, he complained that he had 
injured his left wrist in service, but had only insignificant 
wrist pain until two years before.  The diagnostic 
impressions included residual pain status post left wrist 
injury, 1968.  An X-ray showed that the left wrist was within 
normal limits.  By January 1995 rating decision, the RO 
denied service connection for residuals of left wrist injury, 
essentially based on a finding that there was no current left 
wrist disability shown to be related to service.

Evidence submitted subsequent to the RO's January 1995 rating 
decision includes private treatment records, VA treatment 
records, and VA examinations.  These records show that the 
veteran was variously diagnosed with synovitis, carpal tunnel 
syndrome, and chondromalacia of the left wrist.  In March 
2003 a radiograph showed a cyst on the lunate.  Also, the 
veteran underwent left wrist surgery in October 2003 for 
chronic snapping of the left wrist, with pain.  The post-
operative diagnosis was chondromalacia of the lunate, grade 
2/4, extensive synovitis posterior capsule with 
chondromalacia of the navicular and synovitis.  In the 
operative report, the veteran reported his left wrist pain 
had been incurred when he was blown out of a truck in 
Vietnam.  He continued to experience left wrist pain and 
cramps, and underwent occupational therapy related to his 
left wrist starting in November 2003.  In December 2003 an 
MRI and X-rays of the left wrist showed no significant 
findings.

The evidence submitted since January 1995 is new, in that it 
has not been previously considered and is not cumulative.  
This evidence is also material to the claim for service 
connection for a left wrist disability, as it addresses the 
issue of whether the veteran has a current left wrist 
disability that may be related to service, and therefore does 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, it raises a reasonable possibility of 
substantiating the claim, as it pertains to the significant 
question of whether the veteran has a current left wrist 
disability. 

Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the January 
1995 RO decision, and we conclude that the claim for service 
connection for a left wrist disability loss is reopened.  
Noting that the RO has already considered the veteran's claim 
on the merits, the Board will proceed with the appeal, and 
address the merits as well.

III.  Service Connection for Left Wrist Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Regarding the claim of service connection for a left wrist 
disability, the record reflects that the veteran has been 
diagnosed with a left wrist disability during the course of 
this appeal - including synovitis and chondromalacia - and 
that he underwent surgery on his left wrist in October 2003.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007), in which 
the Court held that the requirement that a claimant have a 
present disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication.  

What is missing in this case, however, is competent medical 
evidence of a link between a current left wrist disability 
and service.  Service medical records show that the veteran 
was involved in a motor vehicle accident in 1969, and while 
he injured his left finger (and right elbow and knee), there 
was no report of or finding of a left wrist injury.  He had 
no other complaints of or treatment for his left wrist 
problems in service. 

The first post-service treatment record mentioning the 
veteran's left wrist was a March 1994 Medical Evaluation 
Board, which noted the veteran had diffuse elbow and wrist 
pain, etiology undetermined, and the approximate date of 
origin unknown.  On VA examination in October 1994, the 
veteran complained he injured his left wrist in service, but 
only had insignificant wrist pain until two years prior, when 
the pain severity increased.  The impressions included 
residual pain status post left wrist injury, 1968.  An X-ray 
showed that the left wrist was within normal limits.  In the 
present case, the veteran has not submitted or identified any 
medical opinion or other medical evidence regarding an 
etiological relationship between a left wrist disability and 
service that might support his claim.  Moreover, as more 
fully explained above, the Board has concluded that obtaining 
further VA records through an examination is not necessary to 
decide this claim.  

Although the veteran has essentially asserted that he now has 
residuals of a left wrist injury incurred in service, he is a 
layperson and thus does not have competence to give a medical 
opinion on causation.  Espiritu, supra.  Lay statements may  
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Here, the veteran is certainly competent to report his 
symptoms that have been related to his left wrist.  However, 
the Board does not believe that a left wrist disability, as 
contrasted with merely left wrist pain or other symptoms, is 
subject to lay diagnosis.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether he had a left wrist disability, in the 
absence of specialized training.  In that regard, the Board 
notes that the veteran has not established any specialized 
qualifications.

With consideration of the evidence of record and the absence 
of any medical opinion suggesting a causal link between a 
left wrist disability and service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left wrist disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).


IV.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.



A.  Evaluation of PTSD

The veteran contends that he should be entitled to an 
increased rating for his service-connected PTSD, which is 
currently evaluated as 30 percent disabling pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not merely the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has considered the available pertinent evidence 
covering the period from February 2005 (date of claim) to the 
present, and concludes that the next higher rating, 50 
percent, is not warranted for PTSD under the applicable 
criteria and Fenderson, supra.  The medical evidence relating 
to the veteran's psychiatric disability since February 2005 
consists of VA treatment records, a VA examination, a private 
psychological/vocational assessment, and the veteran's 
testimony.  

VA treatment records show that the veteran received ongoing 
mental health visits for his PTSD.  In March 2005, he had a 
negative depression screen.  On a mental status examination 
in November 2005, he was found to be alert and oriented, with 
appropriate grooming, and his speech had normal rate and 
rhythm, his language was intact, and his mood was angry.  His 
thought process was normal and coherent, and he had no 
suicidal or homicidal ideation.  His insight and judgment 
were good and his memory was intact.  The diagnoses included 
anxiety disorder and chronic PTSD, and a GAF score of 50 was 
assigned.  In June 2006, he reported he had anger problems 
and was tired of getting into confrontations with people.  In 
July 2006, he reported he isolated, and had one friend who 
was an Army combat veteran, who he saw "off and on".  He 
reported he distanced himself from others to avoid dealing 
with potential loss.  He was not a danger to himself or 
others.  In August 2006, the veteran reported he had a recent 
visit with his children.  A GAF score of 55 was assigned.  In 
November 2006 he again had a negative depression screen.  

On VA examination in October 2006, the veteran reported he 
managed his anger and irritability by avoidance.  He had some 
feelings of hypervigilance in crowded places.  He had been 
married and divorced several times, and his current marriage 
had lasted 21 years and it appeared he had a positive 
relationship with his wife.  He did not have contact with the 
children from his first marriage, but had recently 
established contact with his grandchildren.  He worked for 
the post office from November 1973 to November 2003, and 
claimed a history of avoiding supervisors due to anger and 
irritability when working.  In 2003 he took an "early out", 
which he attributed to subjective feelings of stress in the 
work setting.   He was fully retired, but claimed he was 
looking for work.  He reported that his daily activities 
included reading, exercising, and going to school as a part 
time student.  He socialized with his wife friends, but did 
not have any close friends of his own.  

On mental status examination in October 2006, the veteran's 
memory was satisfactory, and he was oriented in all spheres.  
His speech was of normal rate and volume, and his thought 
process was spontaneous and abundant, goal-directed and 
relevant.  He had no suicidal or homicidal ideation, and 
there were no delusions, ideas of reference, or feelings of 
unreality.  Hi abstract ability and concentration were 
satisfactory, and his mood was euthymic and range of affect 
was broad.  The diagnoses included chronic PTSD, and GAF 
score of 55 was assigned (which was noted to be his highest 
GAF for the past year).  

Review of a February 2007 private psychological/vocational 
assessment showed that the veteran was alert, and had good 
eye contact, and the cadence, volume, and reciprocity of his 
speech seemed normal.  He appeared to be a angry man.  His 
thought process was goal-directed, but skewed in the 
direction of generally being mistrustful, except of his wife 
who he seemed to trust and value.  His affect was a bit 
narrow, ad he seemed to be a psychologically wounded 
individual.  It was noted that his insight into his problems 
seemed surface level as did his judgment.  It was noted that 
his current marriage was successful, and he valued his wife 
and cared for her a great deal.  With regard to employment, 
the veteran reported he most recently worked at a supermarket 
as stocker during the graveyard shift.  With regard to 
emotional functioning, it was noted that the veteran had a 
moderate degree of confusion and alienation when stressed, 
and that his social skills were likely thin.  The diagnoses 
included PTSD, and a GAF score of 62 was assigned.  

In January 2008, the veteran testified that he had to stop 
working in June 2007 because of his medical problems and that 
he started getting nightmares and his PTSD symptoms had 
increased since then.  He reported getting panic attacks once 
a month.  He claimed he did not socialize, and that on a 
typical day he sat at home and also exercised, trying to get 
his physical therapy going.  He claimed he had memory loss, 
and tried to stay motivated, but that he got depressed 
because he could not get work.  He testified that when he 
worked at the post office, he tried to avoid people.  He 
reported taking no medications at that time for PTSD, and 
claimed he was having nightmares.

With regard to whether a higher rating of 50 percent is 
warranted for PTSD during the time period in question (from 
February 2005 to the present), the Board notes that the 
veteran's disability picture due to his PTSD more nearly 
approximates the criteria for a 30 percent rating than for a 
50 percent rating.  38 C.F.R. § 4.7.

With regard to the specific criteria for a 50 percent rating, 
the Board notes that there has been no report noted, or 
finding made, that the veteran has a flattened affect.  On 
evaluations he has been found to be alert and oriented, and 
no problems with his speech were noted.  He testified he had 
panic attacks once a month.  Treatment records show that the 
veteran was able to follow his treatment courses for numerous 
medical problems, and he neither reported, nor has the 
evidence shown, he has any difficulty in understanding 
complex commands.  He complained of some memory problems, but 
on clinical evaluation no memory problems were noted.  There 
were no clinical findings of impaired judgment made, and 
likewise, with regard to the veteran's thinking and thought 
processes, no impairment or problems were ever noted on the 
numerous mental status examinations of record.  His insight 
and judgment were good, and his thought process was found to 
be normal.  

The veteran did report having disturbances of mood and 
motivation, but his depression screens in VA treatment 
records were negative, and he was found to be euthymic on one 
occasion.  He reported difficulty in establishing and 
maintaining effective work and social relationships, however, 
the record reflects he has a good relationship with his wife, 
and maintains contact with his grandchildren and children, 
and socializes with his wife friends and one friend of his 
own.  He retired due to receiving an "early out", and has 
even worked several jobs since retiring.  While the veteran 
has essentially asserted that his PTSD symptoms are worse 
than provided for in the current 30 percent rating, the Board 
notes that the evidence of record simply does not show that 
the veteran's disability picture due to his service-connected 
PTSD approximates the criteria for a 50 percent rating.

Further, a review of the evidence of record shows that the 
veteran's GAF scores have been reported as 50, 55, and 62 
(most recently).  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores of 41 to 50 
indicate serious symptoms or any serious impairment in social 
or occupational functioning.  GAF scores from 51 to 60 
indicates moderate symptoms or moderate difficulty in social 
or occupational functioning.  GAF scores ranging between 61 
to 70 reflect some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Thus, it appears that from the 
GAF scores, the veteran's symptoms due to PTSD have ranged 
from mild to moderate to serious.  The GAF score is, however, 
only one factor to be considered in ascertaining the degree 
of impairment caused by psychiatric illness.  The Board notes 
that while the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  As discussed 
above, the disability picture demonstrates that the veteran's 
symptoms are consistent with the currently-assigned 30 
percent rating.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected PTSD has been no more than 30 
percent disabling since February 2, 2005, the effective date 
of service connection.  Fenderson, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
rating in excess of 30 percent for PTSD for the period from 
February 2, 2005 must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Evaluation of Post-Operative Residuals of Neurectomy of 
Right Foot

The veteran asserts a rating in excess of 10 percent is 
warranted for his service-connected right foot disability 
because he experiences pain and cramping if he does not wear 
orthotics, and sometimes even with orthotics if he is on his 
feet too long.  He also contends he has another stump neuroma 
in his right foot, but that he has been advised that 
additional surgery for this is not a good idea.  Examination 
of the right foot showed a well-healed non-tender scar.  
There was tenderness on the ball of the foot, secondary to 
neuroma.  

On VA examination in October 2005, the veteran reported that 
he developed right foot pain in service, a neuroma was found, 
and was surgically removed.  He reported the operation 
helped, but since that time he had flare-ups of right foot 
pain with weather changes.


VA treatment records showed that the veteran continued to 
receive treatment for his complaints of foot pain.  In March 
2006 he complained of painful arches and heels in both feet, 
that was constant and daily.  He took ibuprofen, and had to 
ice after exercising.  He wore functional orthotics off and 
on for the last year, and switched between them and his 
regular shoe insert.  The diagnosis was bilateral plantar 
fasciitis.  In May 2006 he reported the pain had improved 
with Plastizote added to inserts and he wanted his orthotics 
recovered for more cushioning.  Examination showed no pain 
with palpation.  In August 2006, he complained of right foot 
pain and reported that his neuroma pain was 10 out of 10.  
The assessment was stump neuroma, 2nd interspace on the 
right.  

In January 2008, the veteran testified that he would have 
sharp pain and cramping in his right foot if he did not wear 
orthotics.  He received massage therapy for his foot which 
helped, but claimed his foot was painful and tender to the 
touch in one spot.  He testified he wore orthotics all the 
time, except if he was in bed.  He had pain in his foot, even 
if he wore orthotics, if he walked or stood for a long period 
of time.  He testified that his stump neuroma in his right 
foot had grown, and that additional surgery was not a good 
idea since he had already had one surgery.  He testified that 
the only option was to make sure his orthotics were replaced 
once or twice a year.  He testified that the type of 
employment he had been able to get involved mostly standing, 
which caused him problems, and that these jobs did not last 
long.  He claimed he left his last jobs as a car salesman and 
a cashier in a supermarket because of his foot condition and 
the hours he had to work.  

The record reflects that the veteran's service-connected 
right foot disability has been rated as 10 percent disabling, 
effective from May 1999, under DC 5279.  The RO has applied 
DC 5279 because a neurectomy is an unlisted condition.  The 
Rating Schedule provides that, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20. 




Diagnostic Code 5279 provides that anterior metatarsalgia or 
Morton's disease, whether unilateral or bilateral, warrants a 
maximum evaluation of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  Since 10 percent is the maximum rating 
under DC 5279, the Board will consider other potentially 
applicable diagnostic codes.  DC 5284 provides that a 10 
percent disability rating is warranted for a moderate foot 
injury; and a 20 percent rating is warranted for a moderately 
severe foot injury. 

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an evaluation in excess of 10 percent for service-
connected right foot disability.  Review of the pertinent 
evidence shows that the right foot disability is manifested 
by complaints of constant pain, tenderness in the area of the 
stump neuroma, flare-ups during cold weather, and the need to 
constantly wear orthotics.  Based upon the foregoing, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted.  Although the evidence shows the veteran complains 
of constant pain that makes it difficult for him to work, he 
has reported that the pain is relieved with ibuprofen, ice, 
and massage, and that he wore orthotics which helped 
alleviate the pain.  Therefore, based on the foregoing, the 
Board finds his service-connected right foot disability more 
nearly approximates a moderate disability as contemplated in 
Diagnostic Code 5284. 

The Board has evaluated the veteran's service-connected right 
foot disability under other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 10 
percent.  However, he has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), hallux valgus, 
hallux rigidus, hammer toes, or malunion or nonunion of the 
tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276 to 
5278 and 5280 to 5283 are not for application in this case.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected right foot disability is no 
more than 10 percent disabling.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a rating in 
excess of 10 percent must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Evaluation of Post-Operative Residuals of Left Plantar 
Fasciotomy

The veteran contends that a rating in excess of 20 percent is 
warranted for his service-connected left foot disability 
because he experiences pain and cramping if he does not wear 
orthotics, and sometimes even with orthotics if he is on his 
feet to long.  He says his left foot pain is much worse than 
his right.

On VA examination in October 2005, the veteran reported that 
during service he developed left foot pain, and failed a PT 
test, and had steroid injections, which failed.  He then 
underwent left foot surgery, a planter fasciotomy ,and 
underwent rehabilitation for two years, intermittently using 
crutches to move about.  He reported that the operation 
relieved much of the pain, but he continued having poor 
mobility and intolerance of prolonged standing or walking.  
When pain flared up, he used ice and wrapped the foot.  He 
claimed he worked as a car salesman until July 2005, when he 
had to quit because of intolerance of prolonged standing and 
walking.  Examination of the left foot showed a well-healed 
tender scar, especially tender as the examiner compressed 
deeply and the veteran pulled his foot away.  

VA treatment records showed that the veteran continued to 
receive treatment for his complaints of foot pain.  In March 
2006 he complained of painful arches and heels in both feet, 
that was constant and daily.  He took ibuprofen, and had to 
ice after excising.  He wore functional orthotics off and on 
for the last year, and switched between them and his regular 
shoe insert.  The diagnosis was bilateral plantar fasciitis

In January 2008, the veteran testified that he had sharp pain 
and cramping in his left foot if he did not wear orthotics 
all the time, and that his left foot pain was worse than his 
right.  He indicated he received massage therapy which 
helped.  He testified he wore orthotics all the time, except 
if he was in bed, and that he had pain if he walked or stood 
for a long period of time.  He also had special socks he 
wore, which helped keep him comfortable.  He took ibuprofen 
daily.  He testified that the type of employment he had been 
able to get involved mostly standing, which caused him 
problems, and that these jobs did not last long.  He had two 
left foot surgeries in the past, and claimed his left foot 
pain was back near the heel.  

VA has determined that, although there is no diagnostic code 
for the veteran's specific left foot condition, the functions 
affected, anatomical localization, and symptomatology are 
closely analogous to the manifestations of flatfoot under 
Diagnostic Code 5276.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 5276, severe unilateral flatfoot with 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities warrants a 20 percent evaluation.  
Pronounced unilateral flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, which is not improved by orthotics, warrants a 
30 percent evaluation.  

Under 38 C.F.R. § 4.71a, DC 5284, a 20 percent rating is 
assigned for a moderately severe foot disability, and a 
maximum rating of 30 percent is assigned for severe foot 
disability. 

After reviewing the evidence of record, including the 
veteran's contentions, the Board finds that the left foot 
symptoms most closely approximate the criteria for a 20 
percent evaluation under the Rating Schedule.  The veteran 
has complained of severe left foot pain, that can occur even 
when he wears orthotics, if he stands or walks for too long.  
He has reported that his foot pain has affected his 
employability.  He has also, however, reported that his 
severe pain in the left heel is somewhat alleviated by 
constant use of orthotics, ibuprofen, and massage.  Moreover, 
the medical evidence of record does not report marked 
pronation or spasm of the tendo Achillis, as necessitated for 
a 30 percent rating under DC 5276.  

Therefore, based on the foregoing, the Board finds his 
service-connected right foot disability more nearly 
approximates the criteria for a 20 percent rating under 
DCs 5276 and 5284.  The Board has evaluated the veteran's 
service-connected left foot disability under other 
potentially applicable diagnostic codes to determine whether 
he can be rated higher than 20 percent.  However, he has 
never been found to have claw foot (pes cavus) or malunion or 
nonunion of the tarsal or metatarsal bones.  Thus, DCs 5278 
and 5283 are not for application in this case.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected left foot disability is no 
more than 20 percent disabling.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a rating in 
excess of 20 percent must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.  Evaluation of Lumbosacral Strain

VA treatment records showed that the veteran was seen for 
complaints of low back pain with radiating pain down the 
right leg.  A November 2004 EMG showed no evidence of right 
lumbar radiculopathy or neuropathy.  In December 2004 he 
reported using a TENS until successfully.  In April 2005 he 
reported the pain was localized o the right lower back, with 
occasional radiating down the right leg, and he had no bowel 
or bladder dysfunction.  

On VA examination in January 2004, the veteran reported 
constant back pain radiating to the right leg which had 
progressively worsened and kept him awake at night.  He 
reported flare-ups of back pain when he turned suddenly or 
did any heavy lifting.  He took 800 mg of ibuprofen a day for 
back pain.  On examination he was in no acute distress, had a 
normal gait, and moved normally about the examination room.  
There was left paraspinal muscle spasm and right sciatic 
notch tenderness.  He claimed he was retired and had to get 
an early retirement because of his back.  He reported his 
back pain caused him to be incapacitated for three months 
during the past year.  The impression was discogenic disease 
of the lumbar spine, and an x-ray of the lumbosacral spine 
was normal.  

On VA examination in June 2005, the veteran reported he had 
onset of low back pain of 8 out of 10 (on the pain scale), 
associated with stiffness, and pain radiating into the right 
leg with numbness, that lasted for about 10 minutes, and that 
the pain intensified to 10/10 at times.  He denied flare-ups, 
saying his pain was the same every day.  He had a back brace 
and TENS unit.  He denied difficulty with mobility or 
attending to his ADLs..  Objective examination showed he had 
a normal gait, and flexion of the lumbosacral spine was at 70 
degrees with a maximum of 82 degrees.  He repeated the ranges 
of motion 20 times, at which time he was limited by pain, 
increasing the knife-like pain and dull ache, without 
fatigue, weakness, or lack of endurance.  The diagnosis was 
post-traumatic lumbosacral spine degenerative changes with 
disk dessication and right neural radiation, and right L2, 
L3, L4 nerve entrapment with right-sided sciatica.  

On VA examination in August 2005, the veteran reported his 
low back hurt all the time, and his treatment included 
ibuprofen, massage therapy, and chiropractic care.  He had no 
other treatment by a doctor in the past 12 months and no 
flare-ups.  Examination showed slight tenderness on palpation 
of the right paralumbar muscles, but no muscle spasms.  Range 
of motion of the thoracic lumbar spine was to 85 degrees on 
flexion, with a slight complaint of pain at the terminal 
degree.  Repeated testing of flexion was to 80 degrees.  The 
diagnosis included lumbosacral spine with disk protrusion at 
L5-S1; functional impairment "slight plus to moderate"; and 
no weakness, fatigability, or incoordination. 

In January 2008, the veteran testified that he had low back 
pain with radiating pain down the right leg, and sometimes 
numbness and tingling.  He wore a back brace and a knee 
brace, especially when working or exercising.  He testified 
he tried to exercise three or four times a week, and used a 
Nordic track.  He reported constant back pain, even when he 
was sleeping.  He testified that ibuprofen and massage 
therapy from a chiropractor on a weekly basis helped his back 
pain.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  The 
new regulations provide a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of flexion, extension, left 
and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.

With regard to the veteran's degenerative disc disease, under 
DC 5243, for intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, DC 5243 provides a 20 
percent rating for incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks 
but less than four weeks during the previous 12 months.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (1).

As explained below, the preponderance of the evidence of 
record militates against finding that the criteria for a 40 
percent rating for the service-connected low back disability 
have been met.  The objective evidence of record during the 
time period in question consists of VA examinations, VA 
treatment records, and the veteran's testimony, and shows 
that the veteran consistently complained of low back pain 
radiating to the right leg, functional limitations with 
walking and lifting and exercising due to low back pain, and 
the need to wear a back brace.  Objective examinations showed 
some limitation of motion, tenderness, muscle spasms, and 
some functional impairment with repetitive use. 

At no time, however, did the findings of limitation of motion 
of the low back approximate ankylosis or forward flexion of 
30 degrees or less, or ankylosis, even considering the pain 
at the end ranges of motion.  A review of the record shows 
that the veteran's service-connected low back disorder was 
never, at any point during the period in question, manifested 
by complaints or objective findings or functional impairment 
such that would warrant an rating in excess of 20 percent.  
Rather, the clinical and reported findings during the time 
period in question more nearly approximated the criteria for 
20 percent rating.  38 C.F.R. § 4.7.  Moreover, while the 
veteran reported on VA examination in 2004 that his back pain 
caused him to be incapacitated for three months during the 
past year, there was no allegation or notation that he 
required bed rest prescribed by a physician and treatment by 
a physician.  Thus, the criteria for a 40 percent rating for 
intervertebral disc syndrome have not been met.  

The Board has also considered the complaints of low back 
pain, flare-ups, limits on activities, fatigability, and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence (shown on either VA examinations or VA 
treatment records) to conclude that the veteran's back pain 
and other problems was associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disorder is no more 
than 20 percent disabling.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim for a rating in 
excess of 20 percent must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

E.  Extraschedular Consideration

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for any of the veteran's claimed 
conditions.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  The 
evidence in this case fails to show that the veteran's 
service-connected PTSD, post-operative residuals of a 
neurectomy of the right foot , post-operative residuals of 
left plantar fasciotomy, or lumbosacral strain, either alone 
or all together, cause marked interference with his 
employment, or either in the past or now require frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id. 

Although the veteran has had surgery on his feet, this 
occurred many years in the past, and was not frequent.  
Moreover, the veteran himself indicated he retired from the 
post office because he received an "early out" retirement.  
He has worked several jobs subsequent to his retirement, all 
of which have lasted for only short periods of time, however, 
there has been no showing or allegation that he left any one 
job solely because a service-connected disability markedly 
interfered with that job.  To the extent that the veteran's 
employment may be impaired by his service-connected 
disabilities, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."


ORDER

The reopened claim for service connection for a left wrist 
disability is denied.

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 20 percent for post-operative residuals 
of a left plantar fasciotomy is denied. 

[Continued on Next Page]

A rating in excess of 10 percent for post-operative residuals 
of a right foot neurectomy is denied. 

A rating in excess of 20 percent for lumbosacral strain is 
denied. 



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


